Title: To Thomas Jefferson from Ephraim Kirby, 1 May 1804
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Sir
            Fort Stoddert May 1st. 1804
          
          In your letter of the 15th. of July last, you was pleased to say, that “the number, nature, and extent of our settlements east of Pearl River was yet but imperfectly known,” and to request that during my continuance in this part of the country, I would endeavour to obtain full and faithful answers to certain queries, which were at the same time proposed. My attention has been turned to this subject, since my first arrival in the Territory, but have delayed to make any communication until this time, that my information might be as full and correct as possible.—The following is the result of my inquiries.
          “Quer: 1. What are the settlements on the east of Pearl River, their geographical position, extent, and numbers?”
          On the Chickasawhay, a principal water of the Pascagoula, are about seven families recently settled; all the other american citizens are settled upon the Mobile and Tombigbee Rivers, from the 31st. degree of north latitude to the mouth of Sintteebogue or Snake Creek (a northern boundary between the United States and the Choctaw nation) a distance of about ninety two miles by water, and about sixty by land. This settlement may be computed at about two hundred families; fifty or sixty of which are on the east side of the Mobile, called the Tensaw settlement, and extends upwards to a place called the cut off about eight miles above the confluence of the Alabama with the Tombigbie.—This is much the most opulent and respectable settlement in the country.—The remaining inhabitants are very equally distributed within the limits abovementioned, on the west side of the Mobile and Tombigbie, and on the Creeks which flow into them.
          “2. Are there good lands adjoining the settlements to render them capable of enlargement
          It is said there is good land on the Chickasawhay, sufficient to admit a considerable settlement.—The country on the west side of the Mobile and Tombigbie is generally a Pine-baren of great extent, and will not for a considerable length of time become otherwise useful, than as range for cattle and healthy positions for habitations.—The principal cultivations of the inhabitants has always been on the east side.—As we ascend the River, the land on the west side becomes better, and when we arrive at the hilly country, it is said to be universally good on both sides, and from the superior quality of its water, and the salubrity of its air, will, when the Indian title is extinguished, admit a vast population.
          “3. Have they encroached on the Indians?”
          The Inhabitants have taken their residence without the Indian lines, but for want of good land, have effected most of their cultivation upon ground where the native right remains unextinguished.—To this practice there has been no objection by the Indians until lately.
          “4. Are the settlements in a course of enlargement by persons settleing down on lands without title?”
          At this time the settlements do not appear to be in a course of enlargement by people of any description. The embarrassments experienced from the Spanish Government at the mouth of the River, will discourage the regular population of the country, as well as the industry of its inhabitants.—
          “5. The general character of the inhabitants and from whence they are?”
          This section of the United States has long afforded an assylum to those who prefer voluntary exile to the punishments ordained by law for heinous offences.—The present inhabitants (with few exceptions) are illiterate, wild and savage, of depraved morals, unworthy of public confidence or private esteem; litigious, disunited, and knowing each other, universally distrustful of each other. The magistrates without dignity, respect, probity, influence or authority.—The administration of justice, imbecile and corrupt.—The militia, without discipline or competent officers.
          The most antient inhabitants of the country, are French people who resided in it previous to the peace of 1763, and have continued under the several successions of government since that period.—These with their descendents are few in number, and generally peaceable honest, well disposed citizens.—The next most antient class is composed of emigrants from the Carolina’s and Georgia, who were attainted and proscribed for treasonable practices during the revolution.—These not only hate the american government, but having long lived without any restraint, committing many enormities against society are now hostile to all law and to every government.—Another class who emigrated generally from the States last mentioned, at a later period, are almost universally fugitives from justice, and many of them felons of the first magnitude.—The last and most meretorious class are also generally emigrants from the States already named, since the organization of government here, and are mostly poor people who have come hither to avoid the demands of creditors, or to gain a precarious subsistence in a wilderness.
          “6. A special list by name of all such individuals worthy of appointment to such offices as may be necessary among them, and characters so particularized, as that we may know for what each is fit?”
          From the foregoing observations, it follows that the list of individuals worthy of appointment to office must necessarily be small.—These people have no confidence in each other—they prefer strangers for office to any one among themselves; and very few selections from among themselves can with any appearance of propriety be made.—Indeed I forbear to say any thing respecting individuals, lest I should be the cause of misleading, rather than of assisting the judgment of the executive on this subject.
          “7. A general account of the Spanish settlements in the adjacent country, stating all material circumstances relative to them, particularly their geographical position and numbers. Those on the Chatahouchy, Escambia, Mobile and Pascagoula Rivers especially?”
          No certain information respecting the Spanish settlements on the Chatahouchy has been obtained. On the Escambia there is no other settlement but the Post of Pensacola, which needs no description. From thence to Fish River on the Bay of Mobile there are none except a few scattering cabins of fishermen and fowlers.—From Fish-River following the southeastern shore of the Bay and River Mobile to the 31st. degree of north latitude there may be twenty families scattered along the coast.
          The River Mobile, (which name it takes below the junction of the Alabama and the Tombigbie) flowing through a level country, discharges into the Bay (like the Mississippi) by several channels. At the head of the Bay, on the northwestern channel, in Lat. 30°–40 N. stands the Town of Mobile.—It is a compact village on a handsome site, containing about sixty families, and a greater number of dwellings.—It was once much larger and more flourishing.—It now presents the gloomy appearance of a depressed colonial establishment.—The government having authorized a manopoly of the whole trade of the place in one favourite house, all commercial enterprize is annihilated, and the natural efforts of industry in the various branches of business connected with commerce, effectually paralysed.—Nature has however designed this position for a great City.—It is at the mouth of one of the finest navigable waters in the United States, which, at some future time, will float down the produce of an extensive and fertile interior country
          
          From the Town of Mobile to the Pascagoula there are about eighteen families settled along the shores of the Bay and at the mouth of the River; and from thence to Pearl River, and upon the same are about thirty families. These settlements compose the dependencies of Mobile, within the limits of which are two organized Companies of Militia, but they are said to be rather nominal than effective.
          “8. Their military posts, the position and strength of each, and especially on the Mobile.”
          There are no military Posts in this vicinity, except at Pensacola and Mobille—Of the first nothing need be said—its position and strength is generally known.
          The Fort at Mobile is an antient work, constructed on correct military principles, sufficiently large to contain five hundred men, but is in a decayed condition.—It has been commanded by a Captain until, within a few weeks past, a Coll. was sent to the command from Pensacola, with a reinforcement of men, and additional supplies of ordnance and military stores.—The works are now undergoing considerable repairs, but cannot easily be sufficiently strengthened to resist the assault of a brave and determined force.
          It has been reported that the Govr. of West Florida, when on a late visit at Mobile, ascended the River for the purpose of selecting a position for a new Fort, on the Tensaw-branch, a little below the present American line. Whether it was determined that this place should be fortified is not yet ascertained. The Spaniards are daily becomeing more troublesom at the mouth of this River.—The inhabitants above, although sorely oppressed, have been hitherto prevailed upon to wait patiently for a redress of grievances by the General Government.—How long a rude people, who have been in the habit of redressing themselves on all occasions, will, under such circumstances continue quiet and peaceable, is uncertain.
          I have received no communication, direct or indirect from the seat of government, since my arrival in this Territory.—About four weeks will probably close the business of the Board of Commissioners in this District; after which I shall spend a short time visiting the upper country, and then return to New Orleans.
          I have the honor to be with great respect Your Obedt. Servt
          
            Ephm Kirby
          
        